OPINION ON THE APPELLANT’S PETITION FOR DISCRETIONARY REVIEW

PER CURIAM.
Pursuant to a plea bargain agreement, appellant pled guilty to the offense of delivery of a controlled substance and punishment was assessed at six years confinement. The Court of Appeals affirmed. Al-Haj v. State, 916 S.W.2d 660 (Tex.App. — Houston [14th Dist.] 1996). We granted appellant’s petition for discretionary review to determine whether the Court of Appeals correctly addressed appellant’s second point of error. After careful review of the appellate record, Court of Appeals’ opinion, as well as the briefs and oral argument before this Court, we conclude that our decision to grant review was improvident. Accordingly, appellant’s petition for discretionary review is dismissed. Tex. R.App.Pro. 202(k).
Petition for Discretionary Review Dismissed.
CLINTON, J., concurs.
WHITE, J., not participating.